United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         November 3, 2003
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                            No. 03-60142
                          Summary Calendar


HELEN SEIFU,

                                    Petitioner,

versus


JOHN ASHCROFT, U.S. ATTORNEY GENERAL,


                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A78 583 025
                        --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges

PER CURIAM:*

     Helen Seifu has filed a petition for review of the Board of

Immigration Appeals’ (BIA) summary decision denying her appeal

from the Immigration Judge’s (IJ) order denying her application

for asylum and withholding of removal.   Seifu contends that she

will be subjected to persecution on the basis of her gender and

that relief is warranted by her prior subjection to female

genital mutilation.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-60142
                                  -2-

     The record does not contain significant evidence which would

compel a finding that “a reasonable person in [Seifu’s]

circumstances would fear persecution.”      See Jukic v. INS, 40 F.3d

747, 749 (5th Cir. 1994).    As a married woman whose husband has

been deported and who has already been subjected to female

genital mutilation, the danger to Seifu of marital rape, wife-

beating, female genital mutilation, and abduction as a form of

marriage is attenuated.     Further, the act of female genital

mutilation is unfortunately the very fundamental change required

to rebut the presumption of persecution created by the showing of

past persecution.   Though the threat of employment discrimination

and general gender-based persecution may remain real, the

decision to deny asylum is not substantially unreasonable.       See

Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).

     PETITION DENIED.